IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

UNITED STATES OF §
AMERICA, §
§

Vv. § EP-18-CR-3530-PRM
§
RICCARDO RAMIREZ, JR., §
Defendant. §

MEMORANDUM OPINION AND
ORDER DENYING MOTION TO SUPPRESS

On this day, the Court considered Defendant Ricardo Ramirez, Jr.’s
(hereinafter “Defendant”] “Motion to Suppress Evidence” (ECF No. 31)
(hereinafter “Motion”], filed on April 8, 2019; the Government’s “Amended
Response to Defendant’s Motion to Suppress” (ECF No. 35) [hereinafter
“Response”], filed on April 29, 2019; the testimony offered at the Suppression
Hearing held on June 18, 2019, Defendant’s “Summation on Motion to
Suppress Evidence” (ECF No. 44) [hereinafter “Summation”], filed on July 3,
2019; and the Government’s “Response to Defendant’s Summation” (ECF No.
45) [hereinafter “Response to Summation’, filed’on July 3, 2019, in the
above-captioned cause. After due consideration, the Court is of the opinion

that the Motion should be denied for the reasons that follow.
I. FINDINGS OF FACT

On June 13, 2019, a suppression hearing was held. The Court heard
the testimony of Andrew Fyffe, Special Agent, Homeland Security
Investigations; Isaias Saucedo, Officer, U.S. Customs and Border Protection;
Briana Blanco, Officer, U.S. Customs and Border Protection; Jesus Barron,
Officer, U.S. Customs and Border Protection; Jose Fuentes, Officer, U.S.
Customs and Border Protection; and Defendant Ricardo Ramirez, Jr.

On November 7, 2018, Defendant attempted to enter the United States
from Mexico via the Bridge of Americas port of entry in El Paso, Texas. Mot.
2; Resp. 2. Defendant, who lived in Ciudad Juarez, Mexico, but worked and
went to community college in El Paso, Texas, was going to his work at
Walmart, which was to start at 5:30 pm. Tr. 117:11-119:10, June 21, 2019,
ECF No. 42; Resp. 10. Defendant arrived at the port of entry at
approximately 5:06 pm. Tr. 117:11-119:10.

A. Referral to Secondary Inspection

Defendant presented his United States passport card to Officer Cesar
Garcia, who scanned the card into the computer. Mot. 2; Resp. 2. The

Treasury Enforcement Communication System (TECS)!, a computerized

 

1“The TECS is an investigative tool of the Department of Homeland Security
that keeps track of individuals entering and exiting the country and of

2
database, generated a referral that alerted the officer that Defendant might
have child pornography and was possibly associated with the purchase of
child pornography. Jd. Specifically, the TECS record indicated, “SUBJ
LINKED TO THE PURCHASE OF CHILD PORNOGRAPHY” and “IF
ENCOUNTERED, REFER TO SECONDARY, RECOMMEND MEDIA
EXAM.” Gov't Ex. 6.

Officer Garcia escorted Defendant and his vehicle to secondary
inspection. Mot. 2; Resp. 2. Officer Jesus Barron was the TECS coordinator
on duty that afternoon and was stationed in a “super booth” where he
reviewed the TECS record on a computer. Tr. 88:14—21, 91:12-17. Officer
Barron contacted the originator of the TECS record and discussed what the
originator “wanted to do with the further inspection.” Id. at 93:22—94:2.
Additionally, Officer Barron ran a “super query,” a query for more
information and a better description of the TECS record, but did not discover
any additional information other than to contact the originating agent. Id.

at 94:10-23.

 

individuals involved in or suspected to be involved in crimes.” United Siates
v. Cotterman, 709 F.3d 952, 958 (9th Cir. 2013).
3
B. Initial Search of Defendant’s Cell Phone

At secondary inspection, Officer Isaias Saucedo took a negative
declaration for goods or merchandise from Defendant and questioned
Defendant regarding his travel. Tr. 36:21—25, 38:19-25, 110:13—20.
Subsequently, Officer Saucedo asked Defendant to drive his vehicle through
the “Z-portal,” a type of x-ray machine. Resp. 2; Tr. 38:3-6. Defendant
declined to do so, indicating that he suffered from headaches from the
machine. /d.; Tr. 38:3-18. Accordingly, Officer Saucedo drove the vehicle
through the Z-portal machine. Jd. Meanwhile, Officer Briana Blanco
escorted Defendant from one side of the Z-portal machine to the other and
waited with Defendant. Tr. 71:5-72:5. After Officer Saucedo drove
Defendant’s vehicle through the Z-portal machine, he parked the vehicle,
placing the keys on the windshield, and went to a booth to ask Officer Barron
“what else he wanted [Officer Saucedo] to perform for the inspection.” Id. at
40:23-42:1. In response, Officer Barron instructed Officer Saucedo to “go
through” Defendant’s cell phone. Jd. at 41:24. Accordingly, Officer Saucedo
stepped out of the booth and walked to Defendant and Officer Blanco. Jd. at
42:2—4.

It is undisputed that—after certain interactions between Officer

Saucedo, Officer Blanco, and Defendant—Defendant ultimately unlocked his
phone and provided it to Officer Saucedo, who then searched the phone and
discovered images that he suspected to be child pornography. See Tr. 54:14—
55:24; Mot. 2; Resp. 2. However, Officer Saucedo, Officer Blanco, and
Defendant’s testimony differ as to the precise interactions between the
officers and Defendant.

Specifically, Officer Saucedo testified that Defendant unlocked his
phone without hesitation and only expressed hesitation upon being asked to
navigate to his pictures on his phone:

I asked Mr. Ramirez can I have you unlock your phone. He

unlocked his phone. I did not know how to get to his pictures...

I told him I am going to look through your pictures, can you show

me how to look through the picture. He pause[d] and told me -- he

looked at Officer Blanco and told me I have personal stuff.

Tr. 42:5-9. According to Officer Saucedo, Defendant did not hesitate when
Officer Saucedo asked Defendant if he can unlock his phone. Tr. 42:10—14.
Specifically, Defendant did not say anything and “just unlocked it.” Jd. at
42:19-24. Additionally, Officer Saucedo testified that, after Defendant
indicated that he had “personal stuff” in his cell phone, Officer Blanco told
him that “we are all adults.” Jd. at 42:22-43:9. According to Officer

Saucedo, Defendant did not express any additional hesitation after this

exchange with Officer Blanco. Jd. Finally, Officer Saucedo testified that he
did not threaten Defendant in any way at any time during his interaction
with Defendant. Id. at 39:23—-24.

Meanwhile, Officer Blanco testified that Defendant handed his cell
phone to Officer Saucedo but expressed hesitation when asked to unlock the
cell phone:

Officer Saucedo came over and asked for a cell phone. A cell phone

was handed to him... . By Mr. Ramirez. Officer Saucedo looked

at it. I was not sure what he was doing with it. He asked Mr.

Ramirez to go ahead and unlock your phone. Mr. Ramirez looked

at his cell phone and said I have personal things on here. From

there, I said we are all adults here. At that point, [Mr. Ramirez]

did something with his phone and handed it back to ... Officer

Saucedo.

Id. at 73:23-74:9. Officer Blanco testified that she did not notice any
hesitation by Defendant other than his comment regarding having personal
things on the phone. Id. at 75:2—5. In particular, she testified that
Defendant “never said no” to Officer Saucedo’s request. Jd. at 80:10-19.
Additionally, though Officer Blanco initially testified that Officer Saucedo
“asked for a cell phone,” she later testified that she could not recall whether
Officer Saucedo asked or instructed Defendant to unlock the phone. Id. at
73:238-74:9, 81:6-11.

Meanwhile, Defendant testified that Officer Saucedo demanded access

to Defendant’s cell phone and Defendant objected:
As the car finished with the x-rays, Officer Saucedo comes at me,

and he pretty much demanded to open my cell phone at which

point I hesitated. I told him no, what for? I didn’t let him answer.

I quickly said I have sensitive pictures of me and my girlfriend on

my cell phone. That’s when Officer [Blanco] said we are all

grownup here. ... Soon after Officer Saucedo demanded again I

need to see your phone at which point I hesitated, and he said we

can do this the easy way or do this the hard way.
Id. at 110:21-111:13. Additionally, Defendant testified, “I perceived [Officer
Saucedo’s tone] as a threatening tone like we are going to open it whether
you like it or not, and I remember I grabbed it and took my fingerprints
password off, and I just opened it.” 7d. at 113:3-7. According to Defendant,
he had experienced a similar situation two to three years ago, in which
officers asked to check his cell phone, he declined, he was put in holding cell
for two to three hours, and he ultimately agreed to open his cell phone so
that he would not be late for work. Jd. at 111:14-112:12. Regarding the
November 2018 search of his cell phone at issue in this case, Defendant
testified that he unlocked the phone because he remembered the incident
from two to three years ago and did not want to be late to work. Id. at
121:20-122:8.

In addition, Defendant testified that, after he unlocked his phone, the
following occurred:

I set it up to my pictures of my cell phone, and [Officer Saucedo]

went through it, and he pressed the home button and started
searching and started inspecting it at which point I sort of made a

7
hand gesture like what are you doing. By this time, Officer Blanco

got aggressive. She didn't do anything physically. She made

herself or her presence felt and, afterwards they grabbed me by

the arm tightly in a way sort of not arresting me but holding me

back and pushed me to the holding cell.
Id. at 113:9-17.

Having observed Officer Saucedo, Officer Blanco, and Defendant's
demeanor and testimony at the Suppression Hearing, the Court considers
the consistent testimony of Officer Saucedo and Officer Blanco most credible
and makes the following findings. Both Officer Saucedo’s testimony? and
Officer Blanco’s initial testimony? support that Officer Saucedo asked
Defendant to, and did not demand that he, unlock his cell phone.
Accordingly, the Court finds that when Officer Saucedo initially approached
Defendant, he asked Defendant to unlock his cell phone and did not demand

that Defendant unlock his cell phone. Additionally, the Court finds, based

on the consistent testimony of both Officer Saucedo and Officer Blanco, that

 

2 Tn Part III.A.2.b.ii of this Order, the Court discusses, in greater detail,
Officer Saucedo’s testimony on the issue of whether he asked or instructed
Defendant to unlock his cell phone.

3 Officer Blanco initially testified that Officer Saucedo “came over and asked
for a cell phone” and “asked [Defendant] to go ahead and unlock [his] cell
phone.” Tr. 73:23—74:9. However, on cross-examination, Officer Blanco was
unable to recall Officer Saucedo’s exact words and testify whether Officer

~ Saucedo asked or told Defendant to unlock his cell phone. Jd. at '78:11—79:3.
8
the only hesitation that Defendant expressed was his indication that he had
personal things on his cell phone.

C. Defendant’s Placement in Holding Cell

Subsequent to Officer Saucedo’s initial search of Defendant’s cell
phone, Defendant was escorted from the secondary area and was placed into
a holding cell. Jd. at 76:4—11. Defendant testified that when he was taken to
the cell, the officers had their “batons out but not in a threatening way.” Id.
at 124:9-11. According to Defendant, prior to being put in the holding cell,
Defendant was asked for his cell phone’s passcode again. /d. at 114:38-6.
Defendant testified, “Since I already had given it, I figured what is the point
of fighting it.” Jd. Officer Blanco testified that she was given Defendant’s
cell phone so that she could ensure that it would “continue to be unlocked.”
Id. at 76:7-19. Specifically, she scrolled the phone up and down to keep the
cell phone open and prevent it from locking due to inactivity. /d. In doing
so, she saw images of females who were not fully dressed and who she
believed to be below the age of 18. Id. at 77:3-16.

Defendant asked Officer Barron why he was being held and Officer
Barron replied that, often, individuals have similar names to other
individuals that are wanted. /d. at 97:14—99:6. At the Suppression Hearing,

Officer Barron admitted that this was a lie, as he understood that Defendant
was being held because of the suspected child pornography discovered on his
cell phone. Jd. at 98:23-99:6. Additionally, at some point, Officer Barron
asked Defendant to unlock his cell phone because it had locked. Id. at
101:19-102:10. Officer Barron stated, “[G]o ahead and do it if you don’t have
anything to hide.” Id. at 99:12-100:19. Officer Barron looked at pictures in
Defendant’s cell phone and saw what he believed to be child pornography.
Id. at 102:25-103:7.

Additionally, Officer Jose Fuentes testified that he asked Defendant for
his passcode and Defendant complied without any resistance. Id. at 106:24—
107:7. Officer Fuentes testified that he “didn’t unlock the phone to look at it”
but to make it “easier for the agents when they arrived to access the phone.”
Id. at 107:24—-108:1.

That same day, Agent Andrew Fyffe, a Special Agent with Homeland
Security Investigations received a call regarding the possibility of child
pornography on Defendant’s phone and proceeded to the port of entry to
investigate the matter. Id. at 5:16, 6:1-17. Once at the port of entry, Agent
Fyffe made contact with Defendant, who was inside a holding cell, and spoke
with him for fifteen minutes. Jd. at 6:18-7:17. At some point, Agent Fyffe
read Defendant his Miranda rights. Id. at 7:19-20, 115:25-116:2. Agent

Fyffe executed a search warrant on Defendant’s cell phone and performed a

10
forensic examination of the cell phone, revealing approximately 1,400 files
containing suspected child pornography. /d. at 14:2-11. The forensic
examination involved plugging a device into the cell phone and applying
forensic software. Id. at 14:23-15:6.

Subsequently, on December 4, 2018, Defendant was charged in a two-
count indictment with transportation of child pornography, in violation of 18
U.S.C. §§ 2252(a)(1) and (b)(1), and possession of child pornography in
violation of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2). Indictment, Dec. 4, 2018,
ECF No. 138.

II. LEGAL STANDARD

The Fourth Amendment to the United States Constitution guarantees
“It]he right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures.” U.S. CONST. amend.
IV. The Supreme Court has determined that warrantless searches and
seizures are per se unreasonable unless they fall within a few narrowly
defined exceptions. United States v. Cardenas, 9 F.3d 1139, 1147 (5th Cir.
1998) (citing Coolidge v. New Hampshire, 403 U.S. 448, 454-55 (1971)).
Accordingly, “[t]he government bears the ultimate burden of proof when it
searches without a warrant.” United States v. Rivas, 157 F.3d 364, 368 (5th

Cir. 1998) (citing United States v. Roch, 5 F.3d 894, 897 (5th Cir. 1998)); see

11
United States v. Guerrero-Barajas, 240 F.3d 428, 432 (th Cir. 2001) “When
the government searches or seizes a defendant without a warrant, the
government bears the burden of proving, by a preponderance of the evidence,
that the search or seizure was constitutional.”); United States v. Riley, 968
F.2d 422, 424—25 (5th Cir. 1992) (“Because a warrantless search is presumed
to be unreasonable, the Government has the burden of proving that the
warrantless search was conducted pursuant to an exception.”).
II. ANALYSIS

In his Motion, Defendant seeks to suppress “[a]ny and all documents,
books, records, notes or other tangible things that were seized from the
Defendant’s telephone” on November 7, 2018. Mot. 1. Specifically,
Defendant argues that Defendant only provided his cell phone passcode to
officers “involuntarily and without effective consent” after being “frighten[ed]
and coerced by the demands from CBP Officers.” fd. at 2. In addition to
Officer Saucedo’s initial search of Defendant’s cell phone, Defendant argues
that there were “subsequent and continuing violations when ... at least
three other CBP Officers repeated these violations.” Summation 3-4.
Finally, Defendant argues that “[a]ny statements made after the initial

discovery of any prohibited material should be suppressed” because the

12
officers failed to read Defendant his Miranda rights after discovering the
suspected child pornography. Id. at 5.4

Meanwhile, the Government argues that the search of Defendant’s
phone falls under two exceptions to the warrant requirement: the border
search exception and the consent to search exception. Resp. 3. Specifically,
the Government argues that the “cursory, manual” search of Defendant’s
phone at the border was a routine border search requiring no suspicion. Id.
at 6. Alternatively, the Government argues, even if the search were not
routine, the TECS referral provided the requisite reasonable suspicion to
manually search the phone. Jd. Additionally, the Government argues that
Defendant voluntarily consented to the search of his phone and, therefore,
the search fell under the voluntary consent exception to the warrant

requirement. Jd. at 7. Finally, the Government argues that suppression 1s

 

4 Additionally, Defendant broadly moves to suppress other evidence,
including “[a]ll books, letters, notes, records, documents and other tangible
things that were seized from the person of [Defendant]”; “[a]ny and all
documents, books, records, notes or other tangible things that were seized
from the Defendant’s . . . motor vehicle”; and the testimony of law
enforcement regarding such evidence. Mot. 1-2. Based on the facts
presented in Defendant’s Motion, it is not clear what evidence, other than
the images found on Defendant’s cell phone, Defendant seeks to suppress.
Accordingly, the Court will primarily consider the issue of whether the
evidence obtained from Defendant’s cell phone should be suppressed.
Additionally, the Court will consider Defendant’s argument that any
statements should be suppressed due to the officers’ failure to immediately
read him his Miranda rights. See Summation 5.

13
inappropriate because the “good faith” exception to the exclusionary rule
applies. Id. at 10.

After due consideration, the Court is of the opinion that the
Government has met its burden of establishing that the search of
Defendant’s cell phone was constitutional. First, the initial search of
Defendant’s cell phone, prior to his placement in the holding cell, falls under
the consent exception to the warrant requirement because Defendant
voluntarily consented to the search. Second, the officers’ subsequent
searches of Defendant’s cell phone following Defendant’s placement in the
holding cell fall within the border search exception to the warrant
requirement. Alternatively, the fruits of the subsequent searches should not
be suppressed pursuant to the good faith exception to the exclusionary rule.
Additionally, the Court denies Defendant’s request to suppress his
statements under the theory that the officers failed to initially read him his
Miranda rights. Specifically, Defendant fails to identify the statements that
he seeks to suppress as well as the specific conduct that might constitute an
“interrogation” pursuant to Miranda.

A. Initial Search: Consent to Search Exception

“One of the specifically established exceptions to the requirements of

both a warrant and probable cause is a search that is conducted pursuant to

14
consent.” United States v. Scroggins, 599 F.3d 433, 440 (5th Cir. 2010)
(quoting Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)).

“When courts review a search justified by consent, there are four
distinct issues.” United States v. Freeman, 482 F.3d 829, 831 (5th Cir. 2007).
“First, as a threshold matter, the government must demonstrate that the
defendant did consent,” a determination that is “based on the totality of
circumstances.” Jd. at 831-32 (citing United States v. Price, 54 F.3d 342,
345-46 (7th Cir. 1995)). Second, if the government is successful in
demonstrating consent, the Government must next demonstrate that the
defendant consented voluntarily. Jd. at 832 (citing Schneckloth, 412 U.S. at
222). Third and fourth, the government must show that “the search was
within the scope of consent” and that “the consenting individual had
authority to consent.” Jd. (first citing United States v. Ibarra, 965 F.2d
1354, 1356 n.2 (5th Cir. 1999): then citing United States v. Matlock, 415 U.S.
164, 169-71 (1974); and then citing Illinois v. Rodriguez, 497 U.S. 177, 183—
89 (1990)).

The Court will first address the first and third issues for consent—

whether Defendant did consent to the search and whether the search was

 

5 “Unlike the first two issues, scope and authority are not determined based
on a totality-of-the-circumstances standard, but by a reasonable-officer
standard.” Freeman, 482 F.3d at 832.

15
within the scope of consent—before determining whether Defendant
voluntarily consented to the search. Regarding the fourth issue, the parties
do not dispute that Defendant had authority to consent. The Court will only
address whether Defendant consented to Officer Saucedo’s initial search of
his cell phone at secondary inspection, prior to Defendant’s placement in the
holding cell, as the border search exception applies to the subsequent
searches.
1. Whether Defendant Did Consent

First, the Court determines that Defendant did consent to the initial
search of his cell phone. The Fifth Circuit has recognized that “consent ‘can
be implied from silence or failure to object if it follows a police officer’s
explicit or implicit request for consent.” United States v. Escamilla, 852
F.3d 474, 484 (5th Cir. 2017) (quoting United States v. Martinez, 410 F.
App’x 759, 763 (5th Cir. 2011)), cert. denied, 138 S. Ct. 336 (2017). Here, in
response to Officer Saucedo’s request that Defendant unlock his cell phone,
Defendant initially hesitated but ultimately unlocked his cell phone and
provided it to Officer Saucedo. Accordingly, in response to Officer Saucedo’s
implicit request for consent to search Defendant’s phone, Defendant actively

complied by unlocking his cell phone and handing it to Officer Saucedo.

Therefore, Defendant consented to the initial search of his cell phone. See

16
Escamilla, 852 F.3d at 484 (holding that the defendant consented to the
search of his phone when the defendant “actively complied” with the agent's
request to “look through” his phone “by handing the phone directly to him”).
2. Whether the Search was within the Scope of Consent

“The standard for measuring the scope of a suspect’s consent under the
Fourth Amendment is that of objective reasonableness —what a reasonable
person would have understood by the exchange between the officer and the
suspect.” United States v. Sarli, 913 F.3d 491, 495 (5th Cir. 2019) (quoting
Florida v. Jimeno, 500 U.S. 248, 251 (1991)), cert. denied, 1389 S. Ct. 1584
(2019). “[A]n affirmative response to a general request is evidence of general
consent to search.” Jd. (quoting United States v. Garcia, 604 F.3d 186, 190
(5th Cir. 2010)). “[A] failure to object to the breadth of the search is properly
considered ‘an indication that the search was within the scope of the initial
consent.” United States v. McSween, 53 F.3d 684, 688 (5th Cir. 1995)
(quoting United States v. Cannon, 29 F.3d 472, 477 (9th Cir. 1994)). “Where
there is ambiguity regarding the scope of a consent, the defendant has the
responsibility to affirmatively limit its scope.” Sarli, 913 F.3d at 495 (citing
United States v. Mendoza-Gonzalez, 318 F.3d 663, 667 (5th Cir. 2003)).

Here, Officer Saucedo’s initial search of Defendant’s cell phone was

within the scope of Defendant’s consent. The testimony of Officer Saucedo,

17
Officer Blanco, and Defendant support that Officer Saucedo initially
requested Defendant to merely unlock his phone and did not convey
limitations to the scope of the request. Though Officer Saucedo testified that
he asked Defendant to navigate to his pictures folder, he testified that this
request was after Defendant complied with Officer Saucedo’s general request
that Defendant unlock his phone.

Moreover, Defendant’s hand gesture during Officer Saucedo’s search
did not affirmatively limit the scope of Defendant’s consent. Specifically,
Defendant testified that when Defendant first opened his cell phone, he
navigated to a certain pictures folder. However, according to Defendant,
Officer Saucedo subsequently “pressed the home button and started
searching and started inspecting it at which point [Defendant] sort of made a
hand gesture like what are you doing.” Tr. 113:9-17. Though Defendant
might have intended to limit the scope of the search in making his hand
gesture, both Officer Saucedo and Officer Blanco testified that Defendant
exhibited no hesitation regarding providing his cell phone other than his
comment that the cell phone had “personal things.” Accordingly, Defendant
failed to make a specific, verbal objection to the breadth of the search and his
hand gesture failed to otherwise communicate an objection to the officers.

Thus, Defendant did not affirmatively limit the scope of his consent to the

18
search and Officer Saucedo’s search was within the scope of Defendant’s

general consent to the search.
3. Whether Defendant’s Consent was Voluntary
“(T]he question [of] whether a consent to a search was in fact

‘voluntary’ or was the product of duress or coercion, express or implied, is a
question of fact to be determined from the totality of all the circumstances.”
Schneckloth, 412 U.S. at 227. Courts in the Fifth Circuit use a six-factor test
to assess voluntariness, examining:

(1) the voluntariness of the defendant’s custodial status; (2) the

presence of coercive police procedures; (3) the extent and level of

the defendant’s cooperation with the police; (4) the defendant’s

awareness of his right to refuse to consent; (5) the defendant’s

education and intelligence; and (6) the defendant’s belief that no

incriminating evidence will be found.
Freeman, 482 F.8d at 832-33 (citing United States v. Kelley, 981 F.2d 1464,
1470 (5th Cir. 1993)). “All six factors are relevant, but no single one is
dispositive or controlling.” Jd. “The government has the burden of proving,
by a preponderance of the evidence, that the consent was voluntary.” Kelley,
981 F.2d at 1470 (citing United States v. Yeagin, 927 F.2d 798, 800 (5th Cir.
1991)).

a.  Voluntariness of Custodial Status

“Cases holding consent to be voluntary often focus on the suspect’s

ability to end her encounter with law enforcement officers.” United States v.

19
Martinez, 537 F. App’x 340, 344 (5th Cir. 2018) (first citing United States v.
Sanchez—Pena, 336 F.3d 431, 443 (5th Cir. 2008); and then citing United
States v. Boukater, 409 F.2d 537, 539 (5th Cir. 1969)). In United States v.
McAuley, the court addressed the voluntariness of a defendant’s consent to
search his computer after he had been referred to secondary inspection at
the port of entry and had been sitting in an office at the port of entry for fifty
minutes prior to providing consent. 563 F. Supp. 2d 672, 680 (W.D. Tex.
2008), aff'd, 420 F. App’x 400 (5th Cir. 2011). The court held that the
defendant voluntarily consented to a search of his computer when, among
other factors, the defendant “was not under any type of custodial detention
or formal arrest at the time consent was requested” and the defendant “was
free to leave, however, [an agent testified] that most people will not leave
until the agents at a port of entry complete their searches.” Id.

Here, at time of the initial search, Defendant had been referred to
secondary inspection after having attempted to enter the United States.
Defendant testified that he had been sent to secondary inspection at least
twelve to fifteen times over the prior year. Tr. 120:4-10. It appears that
Defendant was not in secondary inspection long before Officer Saucedo asked
Defendant to unlock his cell phone. Specifically, Defendant was in secondary

inspection while Officer Saucedo performed the inspection, which does not

20
appear to have been prolonged: upon Defendant’s arrival in secondary
inspection, Officer Saucedo took a negative declaration for goods or
merchandise from Defendant, questioned Defendant about his travel, drove
Defendant’s vehicle through the Z-portal, consulted with Officer Barron, and
then returned to Defendant and Officer Blanco to ask Defendant to unlock
his phone. Additionally, at the time that Defendant consented to the initial
search, he was not under formal arrest and had not yet been placed in the
holding cell. See United States v. Hernandez, 229 F. App’x 331, 332 (5th Cir.
2007) (holding that “[rjeferral to secondary inspection at a border checkpoint
[within the United States] does not constitute an arrest requiring Miranda
warnings”). However, Defendant’s prior experience at the border suggests |
that he might have believed he was not free to leave. Specifically, on one
prior occasion, an officer asked to look at Defendant’s phone and Defendant’s
initial refusal led to Defendant’s detention for two to three hours.
Accordingly, although Defendant was not under arrest at the time of
the initial search, it is not clear that Defendant was free to leave. See
McAuley, 563 F. Supp. 2d at 680 (determining that the defendant was free to
leave following referral to secondary inspection at port of entry but
considering the testimony that most people will not leave until agents have

completed their search). Indeed, the Government does not aver that

21
Defendant was informed that he was free to leave. Given these facts, the
Court determines that Defendant was not free to leave and is of the opinion
that this factor weighs in favor of involuntariness, though only slightly
because Defendant was not under formal arrest, voluntarily entered the port
of entry, and does not appear to have been in secondary inspection for a
prolonged period of time prior to his consent to the initial search.
b. Presence of Coercion

The second factor is “the presence of coercive police procedures.”
Freeman, 482 F.3d at 832. For the reasons that follow, the Court determines
that no coercive police procedures were present at the time of Defendant’s
consent to the initial search. Specifically, the officers did not threaten to
physically harm Defendant, did not command Defendant to consent to the
search, and did not deceive or trick Defendant into providing consent.

i. Threats by Officers

“IT]he mere presence of armed officers does not render a situation
coercive.” United States v. Martinez, 410 F. App’x 759, 764 (5th Cir. 2011).
In determining whether coercive procedures were used, courts have
considered whether the law enforcement officials present at the scene drew
their weapons, raised their voices, or threatened the defendant. See United

States v. Mata, 517 F.3d 279, 283 (5th Cir. 2008) (noting lack of coercion

22
where officers did not have their weapons drawn and did not yell at or
threaten the defendant); see also Martinez, 410 F. App’x at 764 (“The officers
were not pointing their firearms at anyone and were not threatening [the
defendant] or shouting.”).

Here, the record supports that neither Officer Saucedo nor Officer
Blanco threatened Defendant with their weapons prior to the initial search.
During the Suppression Hearing, the Government asked Defendant whether
he was “rough[ed] up” or “hit” when he was taken to the holding cell. Id. at
123:24-124:18. Defendant testified that the officers did not hit him. Id.
Subsequently, the Government asked Defendant, “Did anybody pull[ Jout
their weapon and threaten you with it?” Id. at 124:7-8. Defendant
responded that officers had their “batons out but not in a threatening way.”
Id. at 124:9-13. Defendant did not recall which officers had their batons out
and did not specifically testify that any officer had a baton out at the time of
his initial consent to the search. Jd. Rather, it appears from the line of
questioning that Defendant’s testimony about the batons was regarding the
time when he was taken to the holding cell. Moreover, Officer Saucedo
testified that he did not at any time during his interaction with Defendant
draw his weapon or baton, point at his weapon or baton, or threaten

Defendant in any way. Id. at 39:15-24. Accordingly, based on the record,

23
the Court determines that, prior to the initial search of Defendant’s cell
phone, the officers did not brandish their weapons and certainly did not
threaten Defendant with a weapon.

Furthermore, it does not appear that Officer Saucedo or Officer Blanco
threatened to physically harm Defendant. Defendant testified that, after
Officer Saucedo had started searching his cell phone and Defendant had
made a hand gesture, Officer Blanco acted as follows: “Officer Blanco got
aggressive. She didn’t do anything physically. She made herself or her
presence felt... .” Id. at 1138:9-17. Defendant did not state what specific
actions Officer Blanco did that he interpreted as aggressive or as making her
presence felt. Thus, lacking any specific detail regarding Officer Blanco’s
conduct, the Court cannot conclude that Officer Blanco’s conduct rose to the
level of a coercive procedure.

Additionally, Defendant testified that after Officer Saucedo demanded
that he open his cell phone a second time, and Defendant hesitated, Officer
Saucedo stated, “we can do this the easy way or do this the hard way.” Id. at
110:21-111:138. Defendant testified that he “perceived [Officer Saucedo’s
tone] as a threatening tone like we are going to open it whether you like it or
not.” Jd. at 113:3-7. Neither Officer Saucedo nor Officer Blanco testified

that Officer Saucedo made such a statement; rather, both officers testified

24
that Defendant expressed no additional hesitation following his statement
that there were personal things on his cell phone. Accordingly, it is not clear
whether Officer Saucedo made the alleged statement.

However, assuming Officer Saucedo did make the statement, the
statement, in light of the surrounding facts, does not rise to the level of a
coercive procedure. Specifically, the record contains no evidence that, at the
time of the alleged statement, the officers brandished their weapons, pointed
to their weapons, or otherwise threatened to physically harm Defendant.
Accordingly, in light of the record, “the hard way” does not suggest physical
harm to Defendant. Thus, the alleged statement did not constitute a threat
_to physically harm Defendant.

Instead, Defendant testified that he interpreted the statement based
on his prior experience involving a search of his cell phone at the border from
two to three years ago. Id, at 111:10—25. Specifically, during his prior
experience, officers “wanted to check” his cell phone and he objected, “[N]o,
you need a warrant.” Jd. Consequently, Defendant was put in a holding cell
for two to three hours. Jd. Because Defendant was going to be late for work,
he told an officer that he needed to go to work and asked to make a phone
call. Id. The officer responded, “I will let you go right away if you open your

cell phone,” and Defendant agreed. Id.

25
Defendant testified that, in this case, he ultimately unlocked his cell
phone so that he would not “pass through the same embarrassing experience
as the first time” and because he did not “want to get sent back for two hours
and waste [his] time and get fired from work.” Id. at 121:7-122:5.
Accordingly, based on Defendant’s testimony, including his interpretation of
Officer Saucedo’s statement, “the easy way” likely referred to Defendant
providing consent to the search and “the hard way” likely referred to
obtaining a warrant to search Defendant’s cell phone.

So long as the agent’s statement is not pretextual, “[i]t is well-settled
that [an agent’s] statements to the effect that he would obtain a warrant if
[the defendant] did not consent to the search does not taint [the defendant’s]
consent to a search.” United States v. Salvo, 133 F.3d 943, 954 (6th Cir.
1998). Here, the alleged statement does not appear to be pretextual as there
is no evidence that Officer Saucedo did not intend to obtain the additional
authorization to cell search Defendant’s phone if Defendant refused to
consent. Accordingly, in light of the surrounding facts, Officer Saucedo’s
statement that “we can do this the easy way or do this the hard way” was not
a threat to physically harm Defendant and was not pretextual. Therefore,
the Court determines that Officer Saucedo’s alleged statement in this

context was not a coercive procedure.

26
ii. Commands by Officers

In addition, coercive procedures may be found if an officer’s conduct
constituted a command or direction rather than a request for consent.
United States v. Zavala, 459 F. App’x 429, 483 (5th Cir. 2012) (holding there
were coercive procedures when defendant followed officer to a checkpoint
where defendant’s vehicle was subject to a canine sniff after officer stated,
‘T’m going to go ahead and take you to the checkpoint, sir,” which the court
determined could “more accurately be described as directions to follow rather
than request for consent to follow”): United States v. Drayton, 536 U.S. 194,
206 (2002) (finding consent to search was voluntary when “[nJothing [the
officer] said indicated a command to consent to the search’).

As detailed above in the Court’s Findings of Fact, the Court, having
observed the demeanor and testimony of the witnesses during the
Suppression Hearing, finds that Officer Saucedo asked, and did not demand,
Defendant to unlock his cell phone. On multiple occasions, Officer Saucedo
testified that he asked Defendant to unlock his phone. Tr. 42:3~9, 52:14.
However, as Defendant correctly identifies in his Summation, Officer
Saucedo testified at one point on cross-examination, “I instructed Mr.
Ramirez to unlock his phone.” Jd. at 51:11-12. Officer Saucedo was later

expressly asked whether the conversation he had with Defendant was asking

27
Defendant to unlock his cell phone or instructing Defendant to unlock his
cell phone. Id. at 52:6-1 3. In response, Officer Saucedo clarified, “It was
asking. It was never instructing.” Jd. Given Officer Saucedo’s testimony
that he asked Defendant to unlock his cell phone and his clarification that he
never instructed Defendant to unlock his cell phone, the Court determines
that Officer Saucedo asked Defendant to unlock his cell phone. Accordingly,
the Court determines that, during the initial search of Defendant’s cell
phone, no officers commanded Defendant to provide and unlock his cell
phone.

iii. Deceit by Officers

In his Summation, Defendant points to two instances of deceit or
“police trickery” and argues that they induced Defendant to unlock his cell
phone. Summation 4.

First, Defendant states that “[d]uring the suppression hearing, CBP
Officer Barron admitted lying to Ramirez when asked why he was being held
in the lockup.” Jd. (citing Tr. 99:2-6). However, Officer Barron’s admitted
lie to Defendant was not a coercive technique relevant to Defendant’s
consent to the initial search because the lie occurred after Officer Saucedo
had already performed the initial search. The lie might be relevant to

whether Defendant was coerced to consent to the subsequent searches of

28
Defendant’s phone upon his placement in the holding cell. However, the
Court need not determine whether Defendant consented to those subsequent
searches because they were lawful pursuant to the border search exception,
as explained in Part III.B. Accordingly, Officer Barron’s lie does not factor
into the consent analysis regarding Defendant’s consent to the initial search.
Second, Defendant states that “CBP Officer Blanco also testified that
she used police trickery to induce Ramirez to provide his private pin to
Officers,” citing to the portion of the transcript in which Officer Blanco
testified that she stated “we are all adults” because Defendant “was hesitant
to open his cell phone.” Jd. (citing Tr. 79-80). The Court is not persuaded
that Officer Blanco’s statement that “we are all adults here” amounts toa
coercive technique. Tr. 74:1-7. The statement was in response to
Defendant’s comment that he had “personal things” on the cell phone. Jd.
Officer Saucedo interpreted Officer Blanco’s statement to essentially mean
“don’t be embarrassed.” Jd. at 53:12-15. It is unclear how this statement
would constitute “police trickery,” as it was a true statement that Officer
Blanco offered in response to Defendant’s hesitation regarding revealing the
“personal things” on his cell phone. Additionally, the record does not support
that Officer Blanco’s statement was made in a threatening manner or with

her voice raised. Therefore, the Court determines that Officer Blanco’s

29
statement, though perhaps encouraging Defendant to unlock his phone, did
not amount to a coercive or deceitful technique.

In sum, regarding the initial search of Defendant’s phone, the Court
determines that the officers did not threaten Defendant in a coercive
manner, command Defendant to unlock his phone, or deceive Defendant into
unlocking his phone. Therefore, no coercive techniques were present and
this factor weighs in favor of voluntariness.

c. Extent of Defendant’s Cooperation with the
Police

The third factor used to determine the voluntariness of consent is “the
extent and level of the defendant’s cooperation with the police.” Freeman,
482 F.3d at 832. Relevant to this inquiry is whether the defendant’s consent
to the search is “consistent with the rest of [the defendant’s] behavior that
night.” Martinez, 410 F. App’x at 764.

Here, Defendant was generally cooperative with the officers. Officer
Blanco testified that Defendant was not disrespectful to Officer Blanco or
Officer Saucedo in any of his interactions. Tr. 75:12-14. Similarly, Officer
Saucedo testified that, when he was taking a negative declaration for goods
or merchandise from Defendant, Defendant was not combative, did not “give
[him] any attitude,” and did not talk back. /d. at 38:23-39:4. Additionally,
though Defendant declined to drive his vehicle through the Z-portal, he

30
permitted Officer Saucedo to do so. See id. at 40:5-11. Therefore, the Court
finds that this factor weighs in favor of a finding of voluntariness.

d. Defendant’s Awareness of Right to Refuse to
Consent

The fourth factor is “the defendant’s awareness of his right to refuse to
consent.” Freeman, 482 F.3d at 832. Here, the Government concedes that
Defendant was not explicitly informed of his right to refuse consent. Resp. 9.
However, Defendant testified that he had a previous experience at the
border in which he objected to the search of his cell phone and stated, “[N]o,
you need a warrant.” Tr. 111:15—-25. This prior experience tends to show
that Defendant was aware that he could refuse to consent to the search but
that such refusal might lead to two to three hours of detention while a
warrant is sought. Accordingly, the Court is of the opinion that this factor
weighs in favor of a finding that Defendant’s consent was voluntary.

e. Defendant’s Education and Intelligence

The fifth factor is “the defendant’s education and intelligence.”
Freeman, 482 F.3d at 832. Here, Defendant does not contest that he has a
high school diploma and was in the process of completing his aerospace
engineering studies at community college. See generally Mot.; Resp. 10; Tr.
110:7, 120:21. Additionally, Defendant appeared intelligent when he

testified at the Suppression Hearing, commenting that he declined to drive

31
through the Z-portal machine because he believed that the Z-portal involved
gamma rays, not x-rays, and had learned “if you’re exposed to gamma ray
radiation more than twice per year that your chances of getting cancer grow
exponentially.” Tr. 120:14—20. Therefore, the Court is of the opinion that
this factor weighs in favor of finding that the consent was voluntary. See
United States v. Benavides, No. SA-09-CR-903, 2010 WL 5373884, at *4
(W.D. Tex. Dec. 21, 2010) (holding that consent to search was voluntary
when, among other factors, the defendant had a high school diploma).

f. Defendant’s Belief that No Incriminating
Evidence Will be Found

Finally, the sixth factor is “the defendant’s belief that no incriminating
evidence will be found.” Freeman, 482 F.3d at 832. Consent is more hkely to
be voluntary when the defendant did not know incriminating evidence would
be found. See United States v. Ponce, 8 F.3d 989, 998 (5th Cir. 1998) (holding
consent to search was voluntary when the defendant stated, “Dang, I forgot
it was there,” upon the officer’s discovery of heroin in the defendant’s watch
pocket); United States v. Sanchez-Mendoza, No. MO-09-CR-008, 2009 WL
10680137, at *5 (W.D. Tex. Apr. 29, 2009) (holding that the defendant’s
statement that she was unaware cocaine had been placed in her vehicle
“suggests that consent was voluntary because she would not have known

that incriminating evidence would be discovered”).

32
Here, Defendant does not argue that he knew that his cell phone
contained incriminating evidence. Although Defendant expressed hesitation
because his cell phone had “personal things,” Defendant testified that he was
concerned about pictures of himself and his girlfriend, not because he knew
there was child pornography on the cell phone. Tr. 122:14-19. Therefore, at
the time that Defendant provided consent, Defendant was concerned about
the personal pictures of himself and his girlfriend and not, apparently, the
incriminating evidence on his cell phone. Thus, the Court determines that
this factor weighs in favor of finding that Defendant voluntarily consented to
the search.

In sum, considering the totality of the circumstances in light of the
factors above, the Court determines that the Government has met its burden
of showing that Defendant voluntarily consented to the initial search of his
cell phone.

B. Subsequent Searches: Border Search Exception

The Court now considers the subsequent searches of Defendant’s cell
phone—the searches by Officer Blanco, Officer Fuentes, and Officer Barron
that occurred after Defendant was placed in the holding cell. After due

consideration, the Court concludes that the subsequent searches were lawful

33
pursuant to the border search exception to the warrant requirement, for the
reasons that follow.

One exception to the warrant requirement is the border search and “it
has a ‘history as old as the fourth amendment itself.” United States v.
Pickett, 598 F.3d 231, 234 (5th Cir. 2010) (quoting United States v. Ramsey,
431 U.S. 606, 619 (1977)). “Time and again, [the Supreme Court has stated]
that ‘searches made at the border, pursuant to the longstanding right of the
sovereign to protect itself by stopping and examining persons and property
crossing into this country, are reasonable simply by virtue of the fact that
they occur at the border.” United States v. Flores-Montano, 541 U.S. 149,
152-53 (2004) (quoting Ramsey, 431 U.S. at 616).

Thus, “[t]he border search exception permits a government officer at an
international border to conduct a ‘routine’ search and seizure, ‘without
probable cause or a warrant, in order to regulate the collection of duties and
to prevent the introduction of contraband into this country.” Pickett, 598
F.3d at 234 (quoting United States v. Montoya de Hernandez, 473 U.S. 531,
537 (1985)). Furthermore, not only do “routine” border searches require no

probable cause or warrant, but they “may be conducted without any
suspicion.” United States v. Molina-Isidoro, 884 F.3d 287, 291 (5th Cir.

2018). Meanwhile, “[s]o-called ‘nonroutine’ searches need only reasonable

o4
suspicion, not the higher threshold of probable cause.” Jd. “Routine
searches’ are generally classified as those which do not ‘seriously invade a
traveler’s privacy.” United States v. Rivas, 157 F.3d 364, 367 (5th Cir. 1998)
(quoting United States v. Cardenas, 9 F.3d 1139, 1148 n.3 (5th Cir, 1998)).
Accordingly, the Fifth Circuit has held that “officials at the border may cut
open the lining of suitcases without any suspicion, United States v.
Chaplinski, 579 F.2d 373, 374 (5th Cir. 1978), and that with reasonable
suspicion they may strip search suspected drug smugglers and drill into the
body of a trailer, United States v. Afanador, 567 F.2d 1325, 1329 (5th Cir.
1978) (strip search); United States v. Rivas, 157 F.3d 364, 367 (5th Cir. 1998)
(drilling into trailer).” Molina-Isidoro, 884 F.3d at 291. The Government
has the burden of proving that it had reasonable suspicion to perform a
nonroutine search at the border. See Rivas, 157 F.3d at 368 (concluding that
the government had not “satisfied its burden of proving it had a reasonable
suspicion” and excluding “all evidence obtained from the border search”).
1. Case Law on Border Searches of Electronic Devices

As described above, “routine border searches may be conducted without
any suspicion” whereas “nonroutine’ searches need only reasonable
suspicion, not the higher threshold of probable cause.” Molina-Isidoro, 884

F.3d at 291.

35
However, the Fifth Circuit has not decided the appropriate level of
suspicion required for a border search of an electronic device, declining to
decide the issue following the Supreme Court’s decision in Riley v.
California, which recognized increased privacy interests for electronic
devices. Id. at 289, 292 (“[The Fifth Circuit] had not addressed border
searches of an electronic device at the time of [the] search.”). In Riley v.
California, the Supreme Court held that the search incident to arrest
exception to the warrant requirement does not apply to searches of data on
cell phones. 573 U.S. 373, 386 (2014). Instead, “officers must generally
secure a warrant before conducting such a search.” Id. In so holding, the
Supreme Court, however, made clear that “even though the search incident
to arrest exception does not apply to cell phones, other case-specific
exceptions may still justify a warrantless search of a particular phone.” Id.
at 401-02.

In United States v. Molina-Isidoro, the Fifth Circuit was invited “to
announce general rules concerning the application of the government’s
historically broad border-search authority to modern technology for which

the Supreme Court has recognized increased privacy interests [in Riley v.

California].” Molina-Isidoro, 884 F.3d at 289. The Fifth Circuit declined the

invitation. Id. Instead, the Fifth Circuit held that suppression of the fruits

36
of the search was not appropriate because the good faith exception to the
exclusionary rule applied. Id. at 289-90, 293. Specifically, it was “eminently
reasonable” for the agents to believe that the search was lawful when their
nonforensic search at the border was supported by probable cause. Id.

Several courts have confronted the issue of the level of suspicion
required for a search of an electronic device at the border. In a case decided
prior to Riley, the Ninth Circuit held that a cursory, manual search of an
electronic device at the border is permissible, even without reasonable
suspicion, but that a forensic search of an electronic device must be
supported by at least reasonable suspicion. United States v. Cotterman, 709
F.3d 952, 957, 961 (9th Cir. 2013) (en banc). Specifically, the Ninth Circuit
determined that the officer’s initial, manual search, in which the officer
merely turned on devices and opened and viewed images, would likely be
“reasonable even without particularized suspicion.” Jd. at 961. However, the
forensic examination of the defendant’s laptop, involving “application of
computer software to analyze a hard drive,” required reasonable suspicion
due to “the comprehensive and intrusive nature of a forensic examination.”
Id. at 957, 962, 967.

Similarly, in United States v. Kolsuz, a post-Riley decision, the Fourth

Circuit held that a forensic search of a digital phone at the border required

oT
individualized suspicion. 890 F.3d 133, 137 (4th Cir. 2018), as amended
(May 18, 2018). The Fourth Circuit reasoned that, in determining whether a
“search rises to the level of nonroutine, courts have focused primarily on how
deeply it intrudes into a person’s privacy.” Id. at 144. Accordingly, given the
scale of data and “uniquely sensitive nature” of the information housed in
digital devices, especially in light of the Supreme Court’s recognition of such
privacy interests in Riley, the court held that “a forensic search of a digital
phone must be treated as a nonroutine border search, requiring some form of
individualized suspicion.” Id. at 146. However, the court did not decide
whether reasonable suspicion or a warrant based on probable cause was
required for such a search, holding instead that suppression was
inappropriate because the agents reasonably relied on precedent holding
that no warrant was required. /d. at 137.

In contrast, in United States v. Touset, the Eleventh Circuit,
unpersuaded by the decisions of the Ninth and Fourth Circuits, held that
Riley did not disturb the border search exception and, pursuant to the
Eleventh Circuit's precedent, “no suspicion 1s necessary to search electronic
devices at the border.” United States v. Touset, 890 F.3d 1227, 1229 (11th
Cir. 2018). The court emphasized that “[t]he Supreme Court has never

required reasonable suspicion for a search of property at the border, however

38
non-routine and intrusive.” Id. at 1233 (emphasis added). Rather, the court
reasoned, the Supreme Court and Eleventh Circuit had only required
reasonable suspicion for “highly intrusive searches of a person’s body.” Id. at
1233-34 (emphasis added) (quoting United States v. Alfaro-Moncada, 607
F.3d 720, 729 (11th Cir. 2010)). The court further reasoned that the
intrusiveness of a search is defined by the indignity suffered by the person
searched and such indignity is not triggered by the personal nature of data
stored on electronic devices. Jd. at 1234. In short, “[p]roperty and persons
are different.” Id.
In sum, though some courts have declined to decide the precise level of
| suspicion required for the search of an electronic device at the border,® the
courts that have addressed the issue have not yet required more than

reasonable suspicion for forensic searches of electronic devices.? Meanwhile,

 

6 See, e.g., United States v. Wanjiku, 919 F.3d 472, 479 (7th Cir. 2019)
(affirming denial of motion to suppress because agents acted in good faith
when they searched devices with reasonable suspicion and “avoid[ing]
entirely the thorny issue of the appropriate level of suspicion required”).

7 See United States v. Touset, 890 F.3d 1227, 1229 (11th Cir. 2018) (requiring
no suspicion for forensic search); United States v. Kolsuz, 890 F.3d 133, 137
(4th Cir. 2018) (requiring individualized suspicion for forensic search but not
resolving whether reasonable suspicion or probable cause is required);
Cotterman, 709 F.3d at 957 (9th Cir. 2013) (requiring reasonable suspicion
for forensic search); see also United States v. Kim, 103 F. Supp. 3d 32, 59
(D.D.C. 2015) (holding, under totality of “unique” circumstances of case, that
the imaging and search of laptop, “aided by specialized forensic software,” of
39
the Court is not aware of a case requiring any suspicion for the manual
search of an electronic device at the border.8

Additionally, though the Fifth Circuit has not decided the level of
suspicion required for searches of electronic devices at the border, the Fifth
Circuit has consistently held that particularized reasonable suspicion is the
highest standard required for border searches.? Thus, analyzing Defendant’s
case under the current border search exception jurisprudence, if the search
of his cell phone was a routine border search, it would be reasonable without
a warrant, probable cause, or even reasonable suspicion. See Montoya de
Hernandez, 473 U.S. at 5388. A routine border search “require[s] no

justification other than the person’s decision to cross our national boundary.”
J

 

unlimited duration and scope was unreasonable when it was supported by
little suspicion, was conducted for purpose of gathering evidence in pre-
existing investigation, and was disconnected from the government’s interests
in searching the border).

8 In his Summation, Defendant argues that a manual search in which a
phone is locked with a pin is a “hybrid” search which requires “actual,
uninfluenced, and uncoerced consent or the proper application and
requirement of a search warrant.” Summation 2—3. The Court is not aware
of, and Defendant does not cite, case law supporting this proposition.

9 See, e.g., United States v. Molina-Isidoro, 884 F.3d 287, 291 (5th Cir. 2018)
(stating that “nonroutine” searches need only reasonable suspicion); United
States v. Smith, 273 F.3d 629, 633 (5th Cir. 2001) (same); United States v.
Rivas, 157 F.3d 364, 367 (5th Cir. 1998) (same); United States v. Sandler,
644 F.2d 1163, 1166 (5th Cir. 1981) (same).

40
United States v. Kelly, 302 F.3d 291, 294 (5th Cir. 2002). If, however, the
search of his cell phone was a nonroutine border search, the officers were
required to have a particularized reasonable suspicion before conducting the
search. Id.

The Court concludes that it is unnecessary to decide whether the
search of an individual’s cell phone is a routine or nonroutine border search
because, even if such a search is nonroutine, the search in this case was
supported by reasonable suspicion.

2. Reasonable Suspicion

The Court need not decide the constitutional question of whether the
search of Defendant’s phone was routine or nonroutine, because, following
the initial consent search of Defendant’s cell phone, the officers had
reasonable suspicion to conduct the subsequent searches. See United States
v. Roberts, 274 F.3d 1007, 1012 (5th Cir. 2001) (“[C]onstitutional issues
should be decided on the most narrow, limited basis.”).

“Reasonable suspicion entails ‘some minimal level of objective
justification’ that consists of ‘more than inchoate or unparticularized

9)

suspicion or “hunch,” but less than the level of suspicion required for
probable cause.” United States v. Smith, 273 F.3d 629, 633-34 (5th Cir.

2001) (quoting Untied States v. Sokolow, 490 U.S. 1, 7 (1989)). “Reasonable

41
suspicion must be based upon ‘specific facts which, taken together with
rational inferences therefrom, reasonably warrant an intrusion.” Jd. at 634
(quoting United States v. Cardenas, 9 F.3d 1139, 1153 (5th Cir. 1993)). “In
determining whether government agents possessed a reasonable suspicion
that criminal activity was occurring, [the Court] must consider the totality of
the particular circumstances.” United States v. Roberts, 274 F.3d 1007, 1014
(5th Cir. 2001) (quoting United States v. Rivas, 157 F.3d 364, 367 (5th Cir.
1998)). “[E]Jach reasonable suspicion case ultimately turns on its own facts.”
Id. at 1014-15 (citing United States v. Himmelwright, 551 F.2d 991, 995 (6th
Cir. 1977)).

Here, the officers had reasonable suspicion to search Defendant’s cell
phone following the initial consent search. At that point, the TECS record
had informed the officers that Defendant was linked to the purchase of child
pornography. See Gov't Ex. 6 (TECS Record) (stating, “Subj linked to the
purchase of child pornography” and, “If encountered, refer to secondary,
recommend media exam”) (text capitalized in original). Additionally, during
the initial consent search of Defendant’s phone, Officer Saucedo discovered
images that he suspected to be child pornography. Tr. 54:14—-55:24.
Accordingly, the facts available to the officers following Defendant’s initial

consent search provided particularized suspicion, not merely a hunch, that

42
Defendant possessed child pornography on his cell phone. Indeed, the facts
likely provided the officers with probable cause to search Defendant’s cell
phone. See Brinegar v. United States, 338 U.S. 160, 175-76 (1949)
(“Probable cause exists where ‘the facts and circumstances within their (the
officers’) knowledge and of which they had reasonably trustworthy
information (are) sufficient in themselves to warrant a man of reasonable
caution in the belief that’ an offense has been or is being committed.”
(quoting Carroll v. United States, 267 U.S. 132, 162 (1925))). Therefore, even
if the searches of Defendant’s cell phone were nonroutine, the Court
determines that the searches of Defendant's cell phone subsequent to the
initial consent search were justified by at least reasonable suspicion and
were therefore lawful pursuant to the border search exception.
8. Good Faith Exception to the Exclusionary Rule

Finally, even if the subsequent searches of Defendant’s cell phone did
not fall under the border search exception and thus were unconstitutional,
the Court determines that suppression is inappropriate pursuant to the good
faith exception to the exclusionary rule.

“The exclusionary rule is a judicially-designed remedy whose primary
purpose is to discourage unconstitutional (or possibly otherwise illegal)

police misconduct.” United States v. Sheppard, 901 F.2d 1230, 1234 (5th Cir.

43
1990). The exclusionary rule “functions to suppress evidence obtained
directly or indirectly through illegal police activity.” Id. (citing Wong Sun v.
United States, 371 U.S. 471 (1963)). “When [law enforcement officers] forego
legal means of investigation simply in order to obtain evidence in violation of
a suspect’s constitutional rights, the need to deter is paramount and requires
application of the exclusionary rule.” United States v. Cherry, 759 F.2d 1196,
1206 (5th Cir. 1985).

However, pursuant to the good faith exception to the exclusionary rule,
“It]he fruits of a search need not be suppressed if the agents acted with the
objectively reasonable belief that their actions did not violate the Fourth |
Amendment.” Molina-Isidoro, 884 F.3d at 290 (citing United States v.
Curtis, 635 F.3d 704, 713 (5th Cir. 2011)). Accordingly, “[e]ven when the
search is held unconstitutional, suppressing evidence is not appropriate if
the officers acted reasonably in light of the law existing at the time of the
search.” Id. (citing Curtis, 635 F.3d at 713-14). Suppression is
inappropriate in such circumstances because “the cost of suppression—
excluding the evidence from the truth-finding process—outweighs the
deterrent effect suppression may have on police misconduct.” /d. (citing
Davis v. United States, 564 U.S. 229, 237-38 (2011)).

In Molina-Isidoro, the Fifth Circuit held that suppression of evidence

44
from the defendant’s cell phone was inappropriate because the agents
searching the defendant’s cell phone “reasonably relied on the longstanding
and expansive authority of the government to search persons and their
effects at the border.” 884 F.3d at 290. Specifically, because Riley left open
the possibility that “other case-specific exceptions may still justify a
warrantless search of a particular phone,” it was reasonable for the agents to
rely on the pre-Riley case law that allowed warrantless border searches of
electronic devices. Id. at 292 (quoting Riley, 134 S. Ct. at 2494).
Additionally, the Fifth Circuit reasoned, no post-Riley case had
required a warrant for the search of an electronic device at the border, and
the leading Fourth Amendment treatise indicated that border searches of
electronic devices can be made without a warrant and without probable
cause. Id. Finally, the court emphasized that “only two of the many federal
cases addressing border searches of electronic devices have ever required any
level of suspicion.” Id. at 293 (first citing Cotterman, 709 F.3d at 962; and
then citing United States v. Saboonchi, 990 F. Supp. 2d 5386, 569-70 (D. Md.
2014)). Those cases addressed more intrusive forensic searches and only
required reasonable suspicion. Id. Accordingly, given the state of the law
when the agents performed a manual, cursory search of the defendant's

phone, “it was eminently reasonable for them to think that the probable

45
cause they had to believe it contained evidence of drug crimes made the
search a lawful one.” Jd.

Similarly, in United States v. Wanjiku, the Seventh Circuit held that
the agents acted in good faith when they searched the defendant’s cell phone,
hard drive, and laptop because “they searched the devices with reasonable
suspicion to believe that a crime was being committed, at a time when no
court had ever required more than reasonable suspicion for any search at the
border.” 919 F.3d 472, 479 (7th Cir. 2019). Specifically, at the time that the
agents conducted the searches, “they reasonably relied on Supreme Court
precedent that required no suspicion for non-destructive border searches of
property, and nothing more than reasonable suspicion for highly intrusive
border searches of persons.” Id. at 489.

Here, the Court determines that the officers reasonably relied on legal
precedent when, during the subsequent searches of Defendant’s phone, they
searched Defendant’s cell phone with reasonable suspicion that it contained
child pornography. As the Fifth Circuit indicated in Molina-Isidoro and as
the Court described in this Order, the highest level of suspicion that courts
have recognized for the intrusive, forensic searches of electronic devices at
the border is reasonable suspicion. Therefore, the Court determines that it

was objectively reasonable for the officers to believe they did not violate the

46
Fourth Amendment when they manually searched Defendant’s cell phone
following Defendant’s initial consent search. Thus, even if the subsequent
searches of Defendant’s phone did not fall under the border search exception,
suppression of the fruits of those searches is inappropriate pursuant to the
good faith exception to the exclusionary rule.

C. Failure to Mirandize Defendant Upon Discovery of
Suspected Child Pornography

Lastly, Defendant argues that Defendant should have been informed of
his Miranda rights upon the first discovery of the suspected child
pornography. Summation 5. Accordingly, Defendant argues, “Any
statements made after the initial discovery of any prohibited material should
be suppressed.” Id.

The seminal case of Miranda v. Arizona “established that the
prosecution may not use statements stemming from custodial interrogation
of the defendant unless it demonstrates the use of procedural safeguards
effective to secure the privilege against self-incrimination.” United States v.
Bennett, 626 F.2d 1309, 1311 (5th Cir. 1980) (citing Miranda v. Arizona, 384
U.S. 486 (1966)). The procedural safeguards include “the now famous
Miranda rights.” Id. at 1311. The Supreme Court expounded on the
meaning of “custodial interrogation” for Fifth Amendment purposes in Rhode

Island v. Innis, 446 U.S. 291 (1980). In Innis, the Supreme Court clarified
47
that interrogation can include more than express questioning: “[T]he
Miranda safeguards come into play whenever a person in custody 1s
subjected to either express questioning or its functional equivalent.” Innis,
446 U.S. at 300-01. Therefore, “the term ‘interrogation’ under Miranda
refers not only to express questioning, but also to any words or actions on the
part of the police (other than those normally attendant to arrest and custody)
that the police should know are reasonably likely to elicit an incriminating
response from the suspect.” Jd. at 301. The focus is “primarily upon the
perceptions of the suspect, rather than the intent of the police.” Jd.

‘(T]he burdens of production and persuasion generally rest upon the
movant in a suppression hearing.” United States v. de la Fuente, 548 F.2d
528, 533 (5th Cir. 1977). However, “if a defendant shows that a confession
was obtained while he was under custodial interrogation, the government
then has the burden of proving that the defendant voluntarily waived his
privilege against self-incrimination.” Id.

Here, the Court determines that Defendant has not demonstrated that
his Fifth Amendment rights were violated. The record shows that Agent
Fyffe read Defendant his Miranda rights at some point after Agent Fyffe’s
arrival at the port of entry and that no other officer read Defendant his

Miranda rights. Tr. 7:16—20, 115:25—-116:2. However, Defendant does not

48
identify any specific conduct by the officers that constitutes an interrogation
triggering the requirement to inform Defendant of his Miranda rights.
Specifically, Defendant broadly argues that “CBP Officers continued to
question and coerce Ramirez by ordering him to keep opening his phone,
even to the point of his frustration when he responds telling them to write
his password down.” Summation 5,

However, the officers’ requests for Defendant to open his phone were
not an “interrogation” pursuant to Miranda. Courts have held that
“a request for consent to search is not interrogation.” United States v.
- Maldonado, 213 F. Supp. 2d 710, 717 (S.D. Tex. 2002) (quoting United States
v. LaGrone, 43 F.3d 332, 339 (7th Cir. 1994)); see also United States v.
Gonzalez-Garcia, 708 F.3d 682, 686-87 (5th Cir. 2013) (“[The Fifth Circuit
has] suggested that a request for consent is not an ‘interrogation’... .”).
Additionally, even if the request to open Defendant’s cell phone is an
interrogation pursuant to Miranda, Defendant has not identified any
statement in response to the interrogation that should be excluded. See
United States v. Stevens, 487 F.3d 232, 242 (5th Cir. 2007) (‘A statement
granting ‘consent to a search .. . is neither testimonial nor communicative in
the Fifth Amendment sense.”) (quoting WAYNE R. LAFAVE, JEROLD H.

ISRAEL, & NANCY J. KING, CRIMINAL PROCEDURE § 3.10 (4th ed. 2004)).

49
Additionally, although Defendant broadly avers that Defendant was
questioned by the officers, Defendant does not identify any specific
questioning by the officers. Rather, Defendant testified that, prior to Agent
Fyffe’s arrival, no officers attempted to question Defendant regarding what
was on his cell phone. Tr. 116:3-9. Though Agent Fyffe spoke with
Defendant upon his arrival, Defendant does not establish the contents of the
interaction nor whether the interaction took place before Agent Fyffe
informed Defendant of his Miranda rights. Id. at 6:18-7:20. Additionally,
even if Agent Fyffe interrogated Defendant before Defendant received his
Miranda warnings, Defendant does not identify a statement that Defendant
seeks to suppress. Accordingly, the Court denies Defendant’s request to
suppress any statements following the initial discovery of the suspected child
_ pornography. See de la Fuente, 548 F.2d at 534 (“[T]he defendant must first
discharge his initial burden of producing some evidence on specific factual
allegations sufficient to make a prima facie showing of illegality.”).

IV. CONCLUSION

In sum, the Court determines that suppression of the contents of
Defendant’s cell phone is inappropriate. First, the initial search of
Defendant’s cell phone by Officer Saucedo in secondary inspection was lawful

because Defendant voluntarily consented to the search. Second, the

50
subsequent searches of Defendant’s cell phone after he was placed in the
holding cell were supported by at least reasonable suspicion and were
therefore lawful pursuant to the border search exception. Alternatively,
suppression of the fruits of the subsequent searches is inappropriate because
the good faith exception to the exclusionary rule applies. Finally, regarding
Defendant’s Fifth Amendment claim, Defendant fails to identify any specific
statement made in response to any specific interrogation; thus, the Court
denies Defendant’s broad motion to suppress pursuant to the Fifth
Amendment.

Accordingly, IT IS ORDERED that Defendant Ricardo Ramirez, Jr.’s

“Motion to Suppress Evidence” (ECF No. 31) is DENIED.

SIGNED this St day op (-

  

 

 

ol
